In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1139V
                                      Filed: June 22, 2018
                                         UNPUBLISHED


    RAQUEL FOURNIER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Ilene Clair Albala, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On August 23, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that that she suffered left shoulder injuries due to an
influenza vaccination received on September 30, 2016. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On June 11, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for her SIRVA. On June 22, 2018, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded a lump sum of
$95,169.66, as well as $7,027.61 to satisfy a Medicaid lien. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following compensation, which represents compensation for all damages that
would be available under § 300aa-15(a):

    1. A lump sum payment of $95,169.66 in the form of a check payable to
       petitioner, Raquel Fournier; and

    2. A lump sum payment of $7,027.61, representing compensation to the state of
       California of a Medicaid lien, in the form of a check payable jointly to petitioner
       and to:

                Department of Health Care Services
                Recovery Branch – MS4720
                P.O. Box 997421
                Sacramento, CA 95899-7421

        Petitioner agrees to endorse this check to the state of California.

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                    )
RAQUEL FOURNIER,                    )
                                    )
            Petitioner,             )
                                    )                 No. 17-1139V
 v.                                 )                 Chief Special Master Dorsey
                                    )                 ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

                       PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       On June 11, 2018, Chief Special Master Dorsey issued a Ruling on Entitlement finding

that petitioner is entitled to vaccine compensation for her shoulder injury related to vaccine

administration (“SIRVA”). Based upon the evidence of record, respondent proffers that

petitioner should be awarded compensation consisting of a lump sum of $95,169.66, as well as

$7,027.61 to satisfy a Medicaid lien, which represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $95,169.66, in the form of a check payable to petitioner, as well

as a lump sum payment of $7,027.61, representing reimbursement to the state of California

Medicaid lien (“Medi-Cal”), in the form of a check payable jointly to petitioner and:
               Department of Health Care Services
               Recovery Branch – MS 4720
               P.O. Box 997421
               Sacramento, CA 95899-7421

Petitioner agrees to endorse this check to the state of California.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                               Respectfully submitted,

                                               CHAD A. READLER
                                               Acting Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               HEATHER L. PEARLMAN
                                               Assistant Director
                                               Torts Branch, Civil Division

                                               /s/ Ilene Albala
                                               ILENE ALBALA
                                               Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146
                                               Ben Franklin Station
                                               Washington, D.C. 20044-0146
                                               Direct dial: (202) 616-3655
Dated: June 22, 2018




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                  2